Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0204127).
Regarding claim 1, (figures 1-4B) discloses a method for the right-sizing of LCD screens, the method comprising the steps of: fabricating a first LCD panel with a first, second, third, and fourth side (figure 4A), wherein each of said first and third sides comprise row leads extending past a front glass (panels between R3 and R6), and wherein each of said second and fourth sides comprise column leads extending past said front glass, and wherein said row leads and said column leads fan in in an area outside of an area covered by said front glass, and wherein conductive bonding pads (connected to 123 and 130) are coupled to each of said row leads and said column leads in said area outside of an area covered by said front glass; and wherein said first LCD panel has not previously had drivers or flex cables attached to said first LCD panel; and cutting said first LCD panel into a plurality of smaller right-sized LCD panels (figure 4A), each of said plurality of smaller right-sized LCD panels comprising at least one edge with row leads extending past the front glass and at least one edge with column leads extending past the front glass.
Regarding claim 4, Lee et al. (figures 1-4B) discloses the step of sealing the cut edges of one or more of said plurality of smaller right-sized LCD panels (figure 4A).
Regarding claim 5, Lee et al. (figures 1-4B) discloses the step of coupling conductors to the column and row leads of said one or more of said plurality of said smaller right-sized LCD panels.
Regarding claim 6, Lee et al. (figures 1-4B) discloses the step of coupling row and column drivers to the row and column leads of said one or more of said plurality of said smaller right-sized LCD panels.
Regarding claim 18, Lee et al. (figures 1-4B) discloses wherein said row leads and said column leads extending past said front glass are fanned in at intervals to allow for clearance between said fanned in areas (figure 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wanatabe (US 2002/0005830).
Regarding claim 7, Lee et al. discloses the limitations as shown in the rejection of claims 6 and 10 above.  However, Lee et al. is silent regarding wherein some or all of said row and column drivers are adapted to drive panels with their RBG order reversed.  Wanatabe (in at least paragraph 0007) teaches wherein some or all of said row and column drivers are adapted to drive panels with their RBG order reversed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver circuits as taught by Wanatabe in order to display color characters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871